Citation Nr: 0730561	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  03-22 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen the claim of entitlement to service 
connection for a nervous disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The veteran served on active duty from January 1955 to March 
1957.  

This matter initially came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an April 2003 rating 
decision prepared by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Togus, Maine, for the Buffalo, New 
York, RO which denied the benefit sought on appeal.

The matter was previously before the Board in November 2006 
and remanded for additional development.  That having been 
completed, the claim has been returned to the Board and is 
now ready for appellate disposition. 


FINDINGS OF FACT

1.  The Board denied service connection for a nervous 
disorder, variously diagnosed, in May 1959 on the basis that 
it pre-existed service and was not aggravated therein.  The 
veteran was notified of this decision.

2.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

3.  Evidence submitted since the November 1969 Board 
decision, which denied service connection for a psychiatric 
disorder, variously diagnosed, is cumulative and redundant 
and, by itself or when considered with previous evidence of 
record, does not relate to an unestablished fact necessary to 
substantiate the claim or raise a reasonable possibility of 
substantiating the claim.  This is the last final denial on 
any basis.



CONCLUSION OF LAW

Evidence received since the final November 1969 Board 
decision wherein the Board affirmed a denial of the veteran's 
claim of entitlement to service connection for a psychiatric 
disorder, variously diagnosed is not new and material, and 
the veteran's claim for that benefit is not reopened.  38 
U.S.C.A. §§ 5108, 7103(a), 7104(b) (West 2002); 38 C.F.R. 
§§ 3.156, 20.1105 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

Further, the United States Court of Appeals for Veteran's 
Claims (Court) issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In that decision, the Court held that VA 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim, and must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the service connection.  In that 
regard, the Court noted that VA's obligation to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a service-connection claim may be affected 
by the evidence that was of record at the time that the prior 
claim was finally denied.  The Court further stated that the 
VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.

In a September 2002 VCAA letter, the veteran was notified of 
the information and evidence needed to substantiate the 
underlying claim for service connection.  In the July 2003 
statement of the case (SOC), the veteran was notified that an 
April 1957 rating decision denied service connection for a 
nervous condition existing prior to service and not 
permanently aggravated by his military service.  He was 
further notified that the Board upheld the denial in May 1959 
and November 1969.

The matter was previously before the Board in November 2006 
and remanded for additional notification in accordance with 
the Kent decision.  Pursuant to Board Remand, a letter was 
issued to the veteran in December 2006.  The letter notified 
the veteran that he was previously denied service connection 
for an acquired psychiatric disorder in May 1959 and November 
1969.  He was further notified that the appeal period for 
those decisions had expired and the decisions were final.  
The veteran was informed that the last final decision 
determined that additional evidence submitted by the veteran 
since the prior denial was neither new nor material.  He was 
informed that in order to reopen his claim he must submit 
evidence that must be in existence, submitted to VA for the 
first time, and pertinent to the reason his claim was 
previously denied.

In this case, the September 2002 letter, July 2003 SOC, and 
December 2006 letter, taken together, provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate the claim for service connection, to include the 
need for new and material evidence based upon the reason for 
the prior denial, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or submit any further evidence in his 
possession that pertains to the claim.  

The veteran indicated in January 2007 that he had no further 
evidence to submit in support of his claim.  He stated that 
VA had "all information" that the veteran had.  The Board 
finds this statement a clear indication that the veteran was 
aware of the evidence necessary to support his claim.  
Moreover, in an August 2007 Post Remand Brief, the veteran's 
representative further indicated that the December 2006 
letter informed the veteran of the evidence necessary to 
substantiate his claim for benefits.  The veteran was 
notified of the evidence necessary to establish a disability 
rating and effective date in the May 2007 Supplemental 
Statement of the Case (SSOC).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service VA and 
private medical records, reports of VA examination, and lay 
statements. 

In February 2003, the RO was notified that the veteran was 
never treated by Dr. SS.  Any further efforts to obtain these 
records would be futile.  38 C.F.R. § 3.159(c)(1).

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.   There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against reopening the veteran's claim for 
service connection, any question as to an appropriate 
evaluation or effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions; 
service medical records; VA medical records and examination 
reports; lay statements; and private medical records.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Here, the veteran seeks to reopen a claim for service 
connection for a nervous condition, last finally denied by 
the Board in November 1969.  

As a general rule, a decision by the Board is final unless 
the Chairman of the Board orders reconsideration of the 
decision.  See 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1100(a); 
see also 38 U.S.C.A. § 7111(a) (a decision by the Board is 
subject to revision on the grounds of clear and unmistakable 
error (CUE)).  When the Board affirms a determination of the 
RO, that determination is subsumed by the final appellate 
decision.  See 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1104.  

Once the Board's decision becomes final, absent submission of 
new and material evidence, the claim may not be reopened or 
readjudicated by the VA.  See 38 U.S.C.A. § 5108.  In the 
instant case, the veteran did not file a motion for 
reconsideration or a claim for CUE.  Therefore, the Board's 
November 1969 decision is final and is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 5108; 
38 C.F.R. §§ 3.104 (a), 3.156, 20.302, 20.1103.  However, if 
new and material evidence is presented or secured with regard 
to a claim that was disallowed, the Board must reopen the 
claim and review the former disposition of the claim.  See 
38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.156, 20.1105. 

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a veteran 
seeks to reopen a final decision, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  

For applications filed after August 29, 2001, as was the 
application to reopen the claim in this case, new and 
material evidence means evidence not previously submitted to 
agency decision makers; which relates, either by itself or 
when considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

The record indicates that in its April 1957 rating decision, 
the RO denied service connection for conversion reaction, 
fainting, on the basis that the condition existed prior to 
service and was not aggravated therein.  In support of his 
claim at that time, the veteran argued that he entered 
service in good health.  

In May 1959, the Board affirmed the denial on the basis that 
a neuropsychiatric disorder, variously diagnosed, existed 
prior to service and was not aggravated therein.  Thereafter, 
the veteran attempted to reopen his claim.  He submitted an 
additional lay statement reiterating his "good health" 
prior to service.  The RO determined that new and material 
evidence had not been submitted to reopen the claim in 
January 1961, December 1963, and February 1968.

In November 1969, the Board affirmed the prior denial on the 
basis that evidence received since the prior final denial did 
not demonstrate a new factual basis warranting service 
connection for a psychiatric disorder, variously diagnosed, 
by reason of incurrence or aggravation during service.  

Of record at the time of the November 1969 Board decision 
were the veteran's service medical records.  The veteran 
began complaining of dizziness and fainting in 1955.  In 
March 1956, the cause of syncopal episodes was unknown.  The 
veteran relayed concerns about his family and girlfriend to 
providers and was then diagnosed with anxiety reaction 
characterized by episodes of dizziness and syncope.  It was 
noted that the condition did not exist prior to service.  In 
November 1956, after further evaluation, the veteran was 
found to be an immature individual who was unable to adapt to 
military life.  His diagnosis was changed to conversion 
reaction with fainting.  It was determined to have existed 
prior to service.  A February 1957 Medical Evaluation Board 
recommended discharge for failing to meet the minimum 
standard for enlistment.  

Lay statements dated in 1958 and 1961 indicate the veteran 
was in good physical and mental health prior to service.  A 
November 1963 Certificate of Attending Physician noted the 
veteran had retrograde amnesia in 1946 after a fall.  The 
provider further indicated the veteran was in automobile 
accidents in 1958 and 1962 whereby he sustained injuries to 
the head.

A November 1967 statement from Dr. THL indicated the veteran 
had no history of convulsive disorder until 1956.  
Neurological examination was found to be negative. 

A January 1968 Medical Certificate revealed the veteran had a 
loss of consciousness and convulsive movements.  Neurological 
and physical examinations were negative.  The veteran was 
diagnosed with grand mal convulsive disorder.

Evidence submitted subsequent to the November 1969 Board 
decision includes a September 1976 VA examination wherein the 
veteran complained of nervous tension and dizzy spells.  The 
diagnosis of conversion reaction was affirmed.

VA outpatient treatment records dated between 1965 and 1969 
contain repeated complaints of dizziness and blackout spells.  
In March 1974, the presence of seizures was questioned.  
Complaints of dizziness were reiterated in August 1984.

VA outpatient treatment records dated between 1993 and 2001 
show the veteran denied seizures and syncope.  Anxiety 
neurosis was listed on the veteran's medical history and 
problem list.

Private medical records from Little Falls and St. Luke's 
Memorial Hospital were negative.  Records from Dr. DB show 
the veteran complained of anxiety in 2002.  Records from Tri 
County Medical contain complaints of panic attacks in 2001.

In a May 2007 letter and statements made to his Congressman, 
the veteran indicates that he incurred a nervous condition in 
service and has since received "no help" by the United 
States Government.   

As noted previously, the November 1969 Board decision 
determined that evidence received since the prior final 
denial did not demonstrate a new factual basis warranting 
service connection for a psychiatric disorder, variously 
diagnosed, by reason of incurrence or aggravation during 
service.  

In the instant case, the new evidence shows nothing more than 
the veteran continued to complain of dizziness in the 1960's 
and was again diagnosed with conversion reaction in 1976.  
That evidence, then, is merely cumulative.  

The Board notes the veteran was additionally diagnosed with 
anxiety neurosis in approximately 2000.  Though this evidence 
was not previously of record and bears directly on the issue, 
there is no indication that conversion reaction was 
aggravated by the veteran's period of active duty service and 
anxiety neurosis is the current manifestation thereof or 
related to service on a direct causation basis.  The evidence 
does not present a reasonable possibility of substantiating 
the claim.  That evidence, then, is new, but not material.  

The veteran has not submitted new or material evidence which 
shows that conversion reaction did not exist prior to 
service.  Despite his assertions to the contrary, he also has 
not submitted evidence that shows conversion reaction was 
aggravated beyond normal progression. 

Essentially, the evidence submitted since the last final 
denial does nothing but reiterate the veteran's prior 
contention, i.e.  that his condition did not exist at 
entrance.  This is essentially the same contention 
continually raised by the veteran and considered by the Board 
in 1959 and 1969.   

While the Board recognizes the sincerity of the veteran's 
beliefs with regard to his nervous condition, these beliefs 
are simply a reiteration of the arguments raised before the 
Board in 1969.  Such evidence is not new, in that it is 
merely duplicative or cumulative of evidence considered 
previously.  

Further, no medical evidence addressing the veteran's 
conversion reaction or anxiety neurosis and the possible 
relationship to service has been presented.  Thus, to the 
extent that the medical evidence of record received since the 
1969 Board decision could be deemed new, it is not material 
to the issue at hand as it does not relate to an 
unestablished fact necessary to substantiate the claim.  

In light of the above, the veteran's claim of entitlement to 
service connection for a nervous condition is not reopened, 
and the appeal is denied.  See 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for a nervous 
condition, the benefit sought on appeal is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


